Case 4:16-cv-00422-MAC-KPJ Document 44 Filed 04/15/21 Page 1 of 3 PageID #: 207




 UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


 MICHAEL H. MATTHEWS, #26799-177                     §
                                                     §
 versus                                              §    CIVIL ACTION NO. 4:16-CV-422
                                                     §    CRIMINAL ACTION NO. 4:13-CR-208(1)
 UNITED STATES OF AMERICA                            §

                            MEMORANDUM OPINION AND ORDER

          In a motion to alter or amend judgment (#43), pro se Movant Michael Harrison Matthews

 asks the Court to reconsider its Final Judgment dismissing his Motion to Vacate, Set Aside, or

 Correct a Sentence filed pursuant to 28 U.S.C. § 2255.

                             I. MOTION FOR RECONSIDERATION

          The Fifth Circuit has observed that “[a]ny motion that draws into question the correctness

 of a judgment is functionally a motion under Civil Rule 59(e), whatever its label.” Harcon Barge

 Co. v. D&G Boat Rentals, Inc., 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc) (citing 9 Moore’s

 Federal Practice ¶ 204.12[1] at 4-67 (1985)). “Rule 59(e) serves the narrow purpose of allowing a

 party to correct manifest errors of law or fact or to present newly discovered evidence. . . .

 Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

 sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (internal citations and

 quotations omitted). The Fifth Circuit recognizes that Rule 59(e) “favor[s] the denial of motions to

 alter or amend a judgment.” Southern Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611

 (5th Cir. 1993). The rule does not exist to be a vehicle for re-litigating old issues, presenting the case

 under new theories, obtaining a rehearing on the merits, or taking a “second bite at the apple.” Sequa

 Corp v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998). However, it allows a party to “question the

 correctness of a judgment.” Templet, 367 F.3d at 478. The rule for reconsideration of a final
Case 4:16-cv-00422-MAC-KPJ Document 44 Filed 04/15/21 Page 2 of 3 PageID #: 208




 judgment allows a court to alter or amend a judgment because of (1) an intervening change in

 controlling law, (2) the availability of new evidence not available previously, (3) the need to correct

 a clear error of law or fact, or (4) to prevent a manifest injustice. Schiller v. Physicians Res. Grp.,

 Inc., 342 F.3d 563, 567 (5th Cir. 2003).

                                          II. DISCUSSION

        The record shows that the United States Magistrate Judge issued a Report and

 Recommendation in which she recommended that Movant’s § 2255 motion be denied and

 dismissed with prejudice because it was time-barred (#34). Movant was granted an extension of

 time in which to file objections to the Report and Recommendation (#37). Having received no

 objections within seven days after Movant’s objections were due, this Court adopted the Report

 and Recommendation, denied Movant’s § 2255 motion, and dismissed the case (#38). Two days

 later, the Clerk of Court received Movant’s objections (#40).

        In the current motion for reconsideration, Movant complains that the Court sent mail to

 him at the wrong address, which resulted in him filing objections untimely. A review of the case

 shows that Movant listed his address as USP Pollock, P. O. Box 2099, Pollock, LA 71467-2099.

 He never filed a change of address. Until notified in writing by a prisoner of a change of address,

 the Clerk of Court sends mail to the last address provided by the prisoner. Had Movant filed a

 change of address with the Court, his address would have been changed, and his mail would have

 been sent to the correct address. In the interest of justice, however, the Court has considered

 Movant’s untimely objections (#40). In his objections, Movant fails to show that he timely filed

 his § 2255 motion or that he is entitled to equitable tolling.




                                                   2
Case 4:16-cv-00422-MAC-KPJ Document 44 Filed 04/15/21 Page 3 of 3 PageID #: 209




         In sum, Movant fails to show an intervening change in controlling law, the availability of

 new evidence not previously available, the need to correct a clear error of law or fact, or the need

 to prevent a manifest injustice based on the dismissal of his case. Schiller, 342 F.3d at 567. He

 fails to show he is entitled to relief.

                                           III. CONCLUSION

         It is therefore ORDERED that Movant’s objections (#40) are OVERRULED. It is further

 ORDERED that Movant’s Motion to Alter or Amend Judgment (#43) is DENIED. All motions

 by either party not previously ruled upon are DENIED.



         SIGNED at Beaumont, Texas, this 15th day of April, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
